DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2019, 08/19/2019, 01/13/2021, and 02/18/2022 has been considered by the examiner.

Claim Status
Claims 1-23 are pending, with claims 1-23 being examined and no claims deemed withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 10, 12-14, 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. “Simple, Miniaturized Blood Plasma Extraction Method” Anal. Chem. 2013, 85, 11501−11508, hereinafter Kim.

Regarding claim 1, Kim discloses a device (Fig 1) for collecting plasma from a blood sample (Abstract), the device comprising a body defining a flow channel extending between a proximal and a distal end (Fig 1). A membrane region (overlay) and a plasma collection region (plasma collection disc/reservoir).

The functional language: “for supporting a separation membrane” and the intended use language: “that filters red blood cells from the plasma” do not positively recite the separation membrane and do not further structurally limit the instant claim. The prior art of Kim is capable of supporting a membrane (Fig 1) and the membrane is capable of filtering red blood cells from plasma (p. 11504, col 1, first paragraph). 
The functional language: “for supporting an absorbent membrane” and the intended use language: “that collects the plasma” do not positively recite the absorption membrane and do not further structurally limit the instant claim. The prior art of Kim is capable of supporting an absorption membrane (Fig 1) and the membrane is capable of collecting plasma (p. 11504, col 1, second paragraph).
The functional language: “wherein flow of the plasma from the separation membrane to the absorbent membrane is impedable.” does not further structurally limit the instant claim. The prior art of Kim is capable of impeding flow between the membranes (p. 11504, col 1, second-third paragraph and p. 11504, col 2, first full paragraph)

Regarding claim 2, Kim discloses all of the limitations of claim 1. The functional language “wherein the flow of the plasma is blocked by separating the absorbent membrane from the separation membrane” does not positively recite the absorbent membrane or the separation membrane and does not further structurally limit the instant claim. The prior art of Kim is capable of separating the membranes (p. 11504, col 2, first full paragraph).

Regarding claim 3, Kim discloses all of the limitations of claim 1. The functional language, “wherein the separation membrane and the absorbent membrane are contiguous” does not positively recite the absorbent membrane or the separation membrane and does not further structurally limit the instant claim. The prior art of Kim is capable of having the membranes contiguous (Fig 1).

Regarding claim 4, Kim discloses all of the limitations of claim 1. The functional language, “wherein the separation membrane and the absorbent membrane are overlapping” does not positively recite the absorbent membrane or the separation membrane and does not further structurally limit the instant claim. The prior art of Kim is capable of having the membranes overlapping (Fig 1).

Regarding claim 5, Kim discloses all of the limitations of claim 1, wherein the plasma collection region and the membrane region are removably couplable (p. 11504, col 2, first full paragraph).

Regarding claim 8, Kim discloses all of the limitations of claim 1, wherein the plasma collection region comprises a top portion (isolation screen) and a bottom portion (base card) that are removably couplable as adhesive holds the isolation screen and collection disc to the base card (p. 11504, col 2, first full paragraph) and the adhesive can be overcome by mechanical force from tweezers (p. 11504, col 2, second full paragraph) and wherein the membrane region comprises a top portion (overlay) and a bottom portion (spreading layer) that are removably couplable as the adhesive can be overcome by mechanical force from tweezers (p. 11504, col 2, second full paragraph).

Regarding claim 10, Kim discloses all of the limitations of claim 1, wherein the plasma collection region and the membrane region are removably couplable (p. 11502, col 2, first paragraph) without an adhesive (p. 11504, col 1, first paragraph).

Regarding claim 12, Kim discloses all of the limitations of claim 1, wherein the membrane region is enlarged such that a top and bottom wall of the flow channel in the membrane region does not contact the separation membrane (Fig 1).

Regarding claim 13, Kim discloses all of the limitations of claim 12, wherein the membrane region comprises one or more supports that extend from a top and/or bottom wall of the flow channel for supporting the separation membrane (Fig 1).

Regarding claim 14, Kim discloses all of the limitations of claim 1. The following intended use language: “wherein the device is configured for easy removal of the absorbent membrane” does not further structurally limit the instant claim. The prior art of Kim is capable of removal of a membrane (p. 11504, col 2, first full paragraph).

Regarding claim 16, Kim discloses all of the limitations of claim 1, comprising the absorbent membrane (Fig 1), wherein the absorbent membrane is not adhered to the separation membrane (p. 11504, col 1, first paragraph).

Regarding claim 17, Kim discloses all of the limitations of claim 16. The device of claim 16 may comprise the separation or the absorbent membrane. Under broadest reasonable interpretation, the device of Kim comprises the absorbent membrane and therefore the separation membrane is not a positively recited element. As such, the following claim limitation: “wherein the separation membrane has a pore size that accommodates red blood cells without substantial hemolysis, wherein the separation membrane has an average pore size of from about 6 µm to about 8 µm.” does not further structurally limit the instant claim under broadest reasonable interpretation.

Regarding claim 18, Kim discloses all of the limitations of claim 1. The following claim limitation: “wherein the separation membrane and/or the absorbent membrane comprises a colorant that mobilizes with a front of the plasma.” does not positively recite the separation membrane or the absorbent membrane and does not further structurally limit the instant claim.

Regarding claim 19, Kim discloses all of the limitations of claim 1, wherein the device allows for collection and flow of the blood from the proximal end through the separation membrane (p. 11502, col 2, first full paragraph), wherein the red blood cells are retained (p. 11504, col 1, first full paragraph), and the plasma continues to flow into the absorbent membrane in a single step (p. 11502, col 2, first full paragraph).

Regarding claim 20, Kim discloses all of the limitations of claim 1, wherein the device does not require the addition of a buffer or diluent to effect flow of the blood through the flow channel (p. 11502, col 2, first full paragraph).

Regarding claim 21, Kim discloses all of the limitations of claim 1, further comprising an observation window for visually inspecting the sample (p. 11504, col 1, first paragraph).

Regarding claim 22, Kim discloses all of the limitations of claim 1, wherein the blood sample does not require an anti-coagulant, such as obtained from a finger stick (p. 11504, col 2, second full paragraph) .

Regarding claim 23, Kim discloses all of the limitations of claim 1. Kim discloses  a method of collecting a plasma sample from a blood sample, the method comprising administering the blood sample to the device (Fig 1) and allowing the sample to be drawn into and through the flow channel (p. 11502, col 2, first full paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. “Simple, Miniaturized Blood Plasma Extraction Method” Anal. Chem. 2013, 85, 11501−11508, hereinafter Kim, as applied to claim 1 above, and further in view of Strum et al. “Novel membrane devices and their potential utility in blood sample collection prior to analysis of dried plasma spots” Bioanalysis (2015) 7(16), 1987–2002, hereinafter  Strum.
Regarding claims 6-7, Kim discloses all of the limitations of claim 5, but does not disclose wherein the membrane region and/or the plasma region comprises a tongue that engages with the plasma region and/or the membrane region and where the tongue comprises a protrusion that engages with a corresponding void.
However, Strum is in the blood separation and plasma collection art (Abstract) and discloses a device for collecting plasma (Fig 1H) comprising a membrane region (Fig 1A-B) with a plurality of separation membranes, and a plasma collection region (Fig 1C-E) with a plurality of absorbent membranes. The plasma collection region and the membrane region are removably couplable (Fig 1I). The membrane region comprises a tongue (white end tab of adhesive overlay) that engages with the plasma region (Fig 1H-I). The tongue protrudes and engages with a corresponding void (cutout of cardstock of Fig 1C). The device has parallel processing portions and the tongue and void allows for the removal of the membrane region from the plasma collection region simultaneously (Fig 1I) to dry for further processing (p 1990, col 2, third full paragraph). This allows for a single device for collecting four individual plasma microsamples and separately stored on the same card (p 1992, col 2, first full paragraph). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kim to incorporate the membrane region and plasma collection region of Strum. Doing so would allow for a single device to collect four individual plasma samples that are stored on the same card as recognized by Strum.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claims 1 and 8 above, and further in view of Leighton Liles “Sample Collection Using Noviplex DUO Plasma Prep Card” Youtube.com, Nov, 7, 2017 https://www.youtube.com/watch?v=ooQCx1DAk08, hereinafter Leighton.
Regarding claim 9, Kim discloses all of the limitations of claim 8. Kim discloses that the plasma extraction card has a dotted line (Figure in abstract).
Leighton discloses a video of a device analogous to the device of Kim and the method of use (description), wherein the bottom portion of the plasma collection region has a dotted line where the device is folded which inclines the device onto the bottom portion (Leighton, timestamp 1:05-1:12) so that sample can be protected while being shipped for further analysis.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the device of Kim according to the method of use of Leighton. Doing so would incline the device and protect the sample while being shipped as recognized by Leighton.

Regarding claim 15, Kim discloses all of the limitations of claim 1. Kim discloses that the overlay can be removed from the base (p. 11504, col 2, first full paragraph).
Leighton discloses a video of a device analogous to the device of Kim and the method of use (description), wherein the device further comprises a handle at the distal end (Leighton, timestamp 0:55-1:00) for the removal of the overlay from the base.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the device of Kim according to the method of use of Leighton. Doing so would allow for the removal of the overlay from the base as recognized by Leighton and desired by Kim.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Stevenson, R. “Disruptive Sampling Technology: Interview With Tim Schlabach of Novilytic” labcompare.com, November 10, 2017 https://www.labcompare.com/10-Featured-Articles/344087-A-Disruptive-Sampling-Technology-Interview-With-Tim-Schlabach-of-Novilytic/, hereinafter Stevenson.
Regarding claim 11, Kim discloses all of the limitations of claim 1, and the plasma collection region is capable of holding a collection disc having a predefined volume of 2.5 µL (p. 11504, col 2, second full paragraph), but does not disclose wherein the absorbent membrane is of a predefined volume of from about 5 µL to about 50 µL, about 5 µL to about 25 µL, about 10 µL to about 20 µL, or about 10 µL to about 15 µL.
However, Stevenson discloses a device (Fig 1) analogous to the device of Kim. If the collected sample from the device of Kim generates a weak signal for a compound near its limit of detection, the volume of plasma collected in the absorbent member can be increased to 6 µL to increase signal intensity and make %RSD acceptable for bioanalysis (p. 2, lines 45-48).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plasma collection region capable of holding an absorbent membrane of a predefined volume of Kim to incorporate the plasma collection region capable of holding an absorbent membrane of a 6 µL predefined volume of Stevenson. Doing so would increase signal intensity and make %RSD acceptable for bioanalysis as recognized by Stevenson.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Regnier et al. US 20160089669 A1 discloses a plasma separation device with a flow channel, a membrane region, and plasma collection region.
Blankenstein et al WO 2009106331 A2 discloses a plasma separation device with a flow channel, a membrane region, and plasma collection region.
Lenk et al. “CAPILLARY DRIVEN AND VOLUME-METRED BLOOD-PLASMA SEPARATION” Transducers 2015, Anchorage, Alaska, USA, June 21-25, 2015 discloses a plasma separation device with a flow channel and a separation membrane comprising a colorant that mobilizes with a front of the plasma.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q.B.V./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798